Citation Nr: 0604428	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a heart disorder 
with inoperable atrial fibrillation.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In November 1999 the RO, in 
pertinent part, denied the veteran's claim as to whether new 
and material evidence had been opened sufficient to reopen 
the veteran's claim for service connection for a kidney 
disability.  In August 2001 the RO, again in pertinent part, 
denied the appellant's claims of entitlement to service 
connection for a heart condition with inoperative atrial 
fibrillation and chronic obstructive pulmonary disease.

In October 2004 the Board reopened the veteran's claim for 
service connection for a kidney disability and REMANDED that 
claim, along with the veteran's claims for service connection 
for a heart condition with inoperative atrial fibrillation 
and chronic obstructive pulmonary disease to the RO for 
further development.  After the requested development was 
completed the RO again denied service connection for kidney 
disease, a heart condition with inoperative atrial 
fibrillation, and chronic obstructive pulmonary disease.


REMAND

The evidence in this case includes a statement from Craig N. 
Bash M.D. wherein he addresses each of the disabilities now 
on appeal before the Board.  He has advanced his opinion that 
each of the disabilities was initially manifested during 
service and he indicated that in arriving at his opinions, he 
had considered service medical records and post-service 
medical records.  Under such circumstances, VA examination 
with opinion would is required.  See 38 U.S.C.A. § 5103A 
(West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA renal 
examination in order to ascertain the 
etiology and severity of any renal 
disability that may be present.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current kidney 
disability was initially manifested 
during service or is otherwise related to 
military service to include any medical 
treatment therein.  The examiner should 
provide a complete rationale for the 
opinion expressed. The claims folder must 
be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report to specifically 
include consideration of the opinion 
advanced by Dr. Bash.

2.  The RO should also schedule the 
veteran for a pulmonary examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, to include pulmonary 
function testing.  The examiner should 
provide an opinion as to the veteran's 
current diagnosis, and as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed respiratory disorder was 
manifested in service or is otherwise 
related to his service.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination, and the 
examiner should acknowledge such review 
in the examination report to specifically 
include consideration of the 
aforementioned opinion from Dr. Bash.  

3.  The RO should also schedule the 
veteran for a heart examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
provide an opinion as to the veteran's 
current diagnosis, and as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed cardiac disorder is related 
to his service, to include any medical 
treatment therein.  The examiner should 
also address the question of whether the 
veteran manifested essential hypertension 
during his period of service.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination, and the 
examiner should acknowledge such review 
in the examination report to specifically 
include consideration of the 
aforementioned opinion from Dr. Bash.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

